EXHIBIT 10.14

 

HICKORYTECH CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

Amended and Restated August 1, 2006

 

1.     Purpose. The purpose of the Employee Stock Purchase Plan (the “Plan”), is
to provide eligible employees of HickoryTech Corporation (the “Company”), and
its subsidiaries, who wish to become shareholders of the Company, an opportunity
to purchase common stock of the Company (the “Shares”). The Board of Directors
of the Company believes that employee participation in the ownership of the
Company will be to the mutual benefit of both the employees and the Company. The
Plan is intended to qualify as an “employee stock purchase plan” within the
meaning of Section 423 of the Internal Revenue Code (the “Code”).

 

2.     Overview of the Plan.  Employees may only purchase Shares offered under
the Plan by participating in the Company’s payroll deduction plan. Employees
electing to participate in the Plan shall sign up for participation in the
Company’s payroll deduction plan effective upon an Election Date (as defined in
Section 9(a) hereof). On the Offering Date (as defined in Section 5 hereof), the
payroll deductions in the employee’s payroll deduction account will be used to
purchase Shares in the Company, subject to the limitations contained in Sections
4 and 7 below.

 

3.     Eligible Employees.  Subject to the provisions of Section 4 below, any
individual who is an employee of the Company or of any of its subsidiaries (as
defined in Section 424(f) of the Code) a minimum of 14 calendar days prior to an
Election Date is eligible to participate in the offering of Shares to be made by
the Company on the Offering Date immediately following the Election Date.

 

4.     Limitations on Grants.

 

(a)             No more than 500,000 Shares may be sold pursuant to the Plan.
Appropriate adjustments in the above figure, and in the minimum number of Shares
which an employee may purchase shall be made to give effect to any mergers,
consolidations, acquisitions, stock splits, stock dividends, or other relevant
changes in the capitalization occurring after the effective date of the Plan,
provided that a fractional Share shall be adjusted downward to the nearest full
Share. Any agreement of merger or consolidation will include provisions for
protection of the then existing rights of participating employees under the
Plan.

 

(b)             No employee shall be allowed to participate in the Plan if such
participation in the Plan will result in the employee owning stock consisting of
five percent or more of the total combined voting power or value of all classes
of stock of the Company, computed in accordance with Section 423(b) (3) of the
Code.

 

(c)             In accordance with the provisions of Section 423(b) of the Code,
no employee shall be granted rights under this Plan or any employee stock
purchase plan which will allow the employee to accrue rights to purchase more
than $25,000 in Shares in any year.

 

5.     Offering Date.  On the last business day of the calendar month which
occurs before twelve months after each Election Date (hereinafter called an
“Offering Date”), the Board of Directors will make an offer (hereinafter called
an “Offering”) to all employees then eligible to participate in the purchase of
Shares.  In order to purchase Shares on an Offering Date, an eligible employee
must complete and file with the Human Resources Department, all documents, if
any, required by the Company.

 

6.     Price.  The price per Share for each Offering shall be 85 percent of the
fair market value of the Shares on the applicable Offering Date, in each case as
determined by the Committee (as defined in Section 17 hereof).

 

1

--------------------------------------------------------------------------------


 

7.     Limits of Participation.  As to each Offering, the minimum number of
Shares which an employee will be permitted to purchase is ten Shares. If at any
time during the term of this Plan the available Shares (as prescribed in
Section 4 above) are oversubscribed either because there is not a sufficient
number of Shares available on an Offering Date or because of any applicable
rules, laws, and regulations of any government agency then in effect imposing
limitations on the number of Shares which may be issued, the rights of the
eligible employees to purchase said Shares shall be prorated to eliminate such
oversubscription.

 

8.     Method of Payment. With respect to Shares to be purchased on an Offering
Date, full payment for all such Shares shall be made only from funds accumulated
by the employee by participation in the Company’s payroll deduction plan (as
defined in Section 9 below).

 

9.     Payroll Deduction Plan.

 

a)              Election Date. From time to time, but not more frequently than
once during any 12-month period, the Board of Directors may fix a date which is
the first business day of a month (hereinafter called an “Election Date”) on
which the Company will allow eligible employees to participate in the Company’s
payroll deduction plan.

 

b)              Election Participation.

 

(i)                Current Employees. Any individual who is an employee a
minimum of 14days prior to the Election Date may elect to participate in the
Company’s Payroll Deduction Plan by completing an authorization for a payroll
deduction on a form provided by the Company and filing it with Company’s Human
Resources Department by the date designated by Company each plan year.  Payroll
deductions for the employee shall commence on the first payroll date following
the Election Date and shall end on the payroll date immediately preceding the
Offering Date, unless sooner terminated by the employee as provided in
Subsection 9(d) below.

 

(ii)               New Employees. Employees hired less than 14 days prior to the
Election Date will not be eligible to participate in the Plan until the next
Election Date established by the Board of Directors.

 

c)              Account. At the time an employee files an authorization for a
payroll deduction, the employee shall elect to have a deduction made from the
employee’s pay on each payday in an amount selected by the employee. The amount
selected by the employee may be in any fixed amount; provided, however, under no
circumstances may the deductions in the aggregate exceed ten percent of the
employee’s basic wage and commissions for the 12 month period in which the
election is effective. For purposes of this Plan, basic wage shall mean the
employee’s regular salary and shall not include payment for overtime work,
bonuses and other forms of compensation. Commissions shall mean any payment
received under a Company designated Sales Commission Plan. An employee may not
make any separate cash payment into such account.

 

d)              Withdrawal.

 

(i)                An employee may withdraw payroll deductions credited to the
employee’s account at any time by giving written notice to the Company. All of
the payroll deductions credited to such account will be paid promptly after
receipt of notice of withdrawal and no further payroll deductions will be made
except in accordance with the authorization for a new payroll deduction filed in
accordance with Subsection 9(b) above.

 

(ii)               An employee’s withdrawal will not have any effect upon
eligibility to participate on a succeeding Election Date.

 

2

--------------------------------------------------------------------------------


 

(iii)                          Upon termination of the employee’s employment for
any reason, the payroll deductions credited to the account will be returned to
the employee, or in the case of the death of the employee to the person or
persons entitled thereto under Section 11 hereof.

 

e)              Interest. The Company shall establish an account for each
participating employee. The funds in the payroll deduction account shall
constitute indebtedness of the Company until the funds are applied to the
purchase of Shares or until the funds are paid to the employee. No interest will
be accrued or paid on the funds in the payroll deduction accounts.

 

10.   Issuance of Shares. On each Offering Date, the accumulated payroll
deductions in the employee’s account on that date will be automatically applied
to purchase the maximum number of Shares which may be purchased, and a
certificate will be issued to the employee for those Shares. Excess payroll
deductions, if any, will be returned to the employee. Ten Shares shall be the
minimum number for which a certificate will be issued at any one time and no
fractional Shares will be issued at any time.

 

11.   Designation of Beneficiary. An employee must file a written designation of
a beneficiary who is to receive the funds in the employee’s account in the event
of such employee’s death. Such designation of beneficiary may be changed by the
employee at any time by written notice. Upon the death of an employee and upon
receipt by the Company of proof of a validly designated beneficiary, the Company
shall deliver the funds in the employee’s account to such beneficiary. In the
absence of a validly designated beneficiary who is living at the time of such
employee’s death, the Company, at its option, shall deliver the cash to the
executor or administrator of the estate of the employee, or if no such executor
or administrator has been appointed (to the knowledge of the Company) the
Company, in its discretion, may deliver the cash to the spouse or to any one or
more dependents or relatives of the employee, or if no spouse, dependent, or
relative is known to the Company then to such other person as the Company may
designate. No designated beneficiary shall, prior to the death of the employee,
acquire any interest in the cash credited to the employee under the payroll
deduction plan.

 

12.   Employees’ Rights as Shareholders. No participating employee shall have
any rights as a shareholder in the Shares until full payment has been made for
the Shares and the share certificate is actually issued.

 

13.   Rights Not Transferable. Rights under this Plan are not assignable or
transferable by a participating employee.

 

14.   Termination of Employment. In the event that the employment of a
participating employee is terminated for any reason, said employee’s rights to
participate in the Plan shall terminate immediately and payroll deductions in
the account of the employee will be paid to the employee pursuant to the
provisions of Section 9(d) hereof. For purposes of this Plan, the participating
employee’s employment will be deemed to be terminated on the date the employee
leaves the Company or any subsidiary.

 

15.   Amendment or Discontinuance of Plan. The Board of Directors of the Company
shall have the right to amend, modify or terminate this Plan at any time without
notice provided that without the consent of the shareholders of the Company
possessing a majority of the voting power, no such amendment to the Plan shall:

 

(a)   Increase the total number of Shares which may be offered under the Plan;
or

(b)   Change the classification of employees eligible to participate in the
Plan.

 

16.   Approvals. The Company’s obligation to offer, sell and deliver its Shares
under this Plan is subject to the receipt of any required governmental consents
or approvals.

 

3

--------------------------------------------------------------------------------


 

17.   Administration. The Plan shall be administered by a Committee consisting
of not less than three members who shall be appointed by the President of the
Company. Each member of the Committee shall be an officer of the Company or its
subsidiaries. The Committee shall be vested with full authority to determine the
fair market value of the shares and to make, administer, and interpret such
rules and regulations as it deems necessary to administer the Plan, and any
determination, decision or action of the Committee in connection with the
construction, interpretation, administration, or application of the Plan shall
be final, conclusive, and binding upon all participants and any and all persons
claiming under or through any participant.

 

18.   Duration.  The provisions of this Plan shall terminate no later than
July 31, 2016.

 

4

--------------------------------------------------------------------------------